NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 10-15, 17-19, and 31-33 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art do not disclose or suggest a buffing product comprising: a fabric or cloth formable into a buffing article or buff; and an abrasive adhered to the fabric or cloth of the buffing article or buff: a lubricant adhered to the fabric or cloth of the buffing article or buff, the lubricant includes a fatty acid glyceride and a polyethylene resin; and wherein the abrasive is comprised of particles of an oxide abrasive mixture including a chromium oxide with a smaller median particle size than an aluminum oxide. Moreover, the prior art do not disclose or suggest a buffing product comprising: a fabric or cloth formable into a buffing article or buff; and a coating adhered to the fabric or cloth of the buffing article or buff containing an abrasive and a lubricant; wherein the lubricant includes a fatty acid glyceride and a polyethylene resin; and wherein the abrasive is comprised of at least one of an aluminum oxide having a particle size of between 0.5 microns and 45 microns and a chromium oxide having a particle size of between 0.1 microns and 10 microns; and wherein the abrasive constitutes at least 50 and up to 70 dry wt.% of the coating.
Considering the fact that the claim does not recite a “median” particle size, the combination of Coad in view of Culler is taken to render the claimed particle sizes for both aluminum oxide particles and chromium oxide particles obvious; this is because the combination of said references renders a particle size of 1-150 microns (Culler, [0106]) for either of the abrasive particles obvious, and overlapping ranges have been held to establish prima facie obviousness. However, Coad in view of Culler do not disclose or suggest a dry weight of 50-70 wt% for the abrasive constituents in the coating. Further search did not result in any references anticipating or rendering any of the independent claims obvious. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731